Citation Nr: 1627032	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.

2.  Entitlement to service connection for an acquired psychiatric/mental disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to multiple myeloma.


REPRESENTATION

Appellant represented by: The American Legion 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from August 1957 to August 1961.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the RO in Jackson, Mississippi.

In March 2016, the Veteran and his spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not engage in a specified radiation-risk activity and was not exposed to ionizing radiation during service; multiple myeloma is not related to service.  

2.  The Veteran does not have a diagnosed psychiatric/mental disorder.  




CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The basic criteria for service connection for an acquired psychiatric/mental disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.384, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for multiple myeloma on the basis that it is related to radiation exposure in service.  He is seeking service connection specifically for PTSD on the alternative bases that (1) such disorder is related to unspecified incidents in service, and (2) such disorder is related to multiple myeloma.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The presumption diseases do not include multiple myeloma or any psychiatric/mental disorder other than psychoses (see Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition of the American Psychiatric Association (DSM-5; 38 C.F.R. § 3.384 (2015)).  As there is no evidence of a psychosis in this case, those provisions are not for application with respect to either claim.  

Substantiating a service connection claim for a disorder claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected for "radiation-exposed" veterans who engage in specified "radiation-risk" activities.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, certain "radiogenic diseases" resulting from exposure to "ionizing radiation" will be service connected provided that certain conditions are met.  See 38 C.F.R. § 3.311(b).  Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board notes that multiple Myeloma is listed as a presumptive disease under 38 C.F.R. §§ 3.309(d) 3.311.  However, the Veteran's only assertion of radiation exposure comes from his service as a flight crew member aboard aircraft with "high powered" radar.  According to the Veteran's written accounts and sworn testimony, he sat directly over the radar unit on the aircraft, which was active for 10 to 11 hours per day.  Significantly, the Veteran has not asserted, nor is there other evidence to indicate, that the Veteran participated in a radiation-risk activity under 38 C.F.R. § 3.309(d); or was exposed to "ionizing" radiation as defined by 38 C.F.R. § 3.311 at any time during his service.  The RO obtained a January 11, 2014, report from the Naval Dosimetry Center which indicates that a review of the Exposure Registry revealed no reports of occupational exposure to ionizing radiation pertaining to this veteran.  The report indicates that an official exposure record (DD 1141, NAVMED 6470/10 or equivalent document) would be maintained in the Veteran's medical record (VBMS record 01/28/2011).  The Board notes that there is no such document in the Veteran's service treatment or personnel records.  

Regarding radar emissions, which are the only source of radiation exposure claimed in this case, the U.S. Court of Appeals for Veterans Claims (Veterans Court) has taken judicial notice that radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  Rucker v. Brown, 10 Vet. App. 67 (1997), citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  Accordingly, based on the holding in Rucker, the Board finds that radiation-presumptive provisions cited above for 38 C.F.R. § 3.311 are not for application in this case.  Moreover, radar emission exposure is not specified as a radiation-risk activity under 38 C.F.R. § 3.309(d).  As the Veteran has not raised the issue of secondary service connection regarding causation of multiple myeloma, the only method remaining for obtaining service connection for multiple myeloma is direct service connection.  

Service treatment records reveal no treatment for or diagnosis of multiple myeloma in service and no complaint of symptoms attributed to multiple myeloma in service.  When examined at service separation, all systems examined were clinically normal.  

After service separation in August 1961, there is no reference to multiple myeloma for more than 48 years.  While not conclusive regarding onset of the disorder, this is probative evidence as to the lack of symptoms of multiple myeloma during that period.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Private treatment records reveal that, in 2009, the Veteran experienced sudden onset of pain in the mid-thoracic area after taking a swing while playing golf.  A subsequent X-ray revealed a compression fracture at T-6.  An MRI also indicated tumor invasion of the fractured vertebral body (VBMS record 09/08/2010).  A September 17, 2009, Surgical Pathology Report reveals a diagnosis of multiple myeloma (VBMS record 08/18/2010).

The Veteran submitted a letter from V. Malhotra, MD, dated October 14, 2010, which indicates that Dr. Malhotra was treating the Veteran for multiple myeloma.  Dr. Malhotra stated: "He has a previous history of radiation exposure and there is epidemiological data supporting a causal link between radiation exposure and multiple myeloma (VBMS record 10/22/2010).

The Board observes that the word "radiation," as used by Dr. Malhotra, is non-specific.  The Board takes notice that there are many types of radiation.  As discussed above, VA law recognizes a clear and important distinction between ionizing radiation and non-ionizing radiation.  As also determined above, the Veteran was exposed to radar emissions, which have been held by the Veterans Court to be non-ionizing radiation.  While VA regulations recognize a causal link between many types of cancer and exposure to specified radiation-risk activities and ionizing radiation, they do not recognize such a link with respect to other radiation exposure sources, including non-ionizing radiation.  As the statement of Dr. Malhotra does not discuss or even acknowledge this important distinction, the Board must conclude that his opinion is based on inaccurate or uncertain facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  As such, it is not credible evidence.  

The Veteran submitted Internet articles regarding the Lockheed P2V Neptune in support of his claim.  These articles appear to support the Board's conclusion that the Veteran would have been exposed to non-ionizing radiation; however, they do not relate multiple myeloma or cancer to such radiation (VBMS record 10/03/2012).  


The Veteran clearly believes that his multiple myeloma is related to his exposure to radar emissions, as he has repeatedly asserted.  Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease process such as multiple myeloma to temporally remote exposure to radar emissions in service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of multiple myeloma and other cancers, and the inherently medical question of how exposure to non-ionizing radiation in service may have contributed to bring about onset of multiple myeloma many decades later.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed multiple myeloma and service.  

In sum, the Board finds that, although the Veteran was exposed to radar emissions in service, this does not constitute incurrence of an injury or disease in service.  And, while he has a current diagnosis of multiple myeloma, a preponderance of the evidence is against any etiologic relationship between this current disorder and service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the claimed psychiatric/mental disorder, the Veteran contends that he has PTSD that is either due to unidentified events in service or is secondary to multiple myeloma.  As the Board has determined that service connection for multiple myeloma is not warranted, there can be no secondary service connection basis to substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 

Moreover, there is no identified diagnosis of a psychiatric/mental disorder of any type at any time pertinent to service or to the current claim.  Service treatment records reveal no treatment for, or diagnosis of, a psychiatric/mental disorder, and no complaint of symptoms attributed to such a disorder.  The Board has reviewed the post-service clinical records and they reveal no diagnosis of PTSD or other mental disorder.  Indeed, a September 13, 2010, VA Primary Care Note reveals a negative depression screen (VBMS record 04/01/2011).  

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), the US Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Such is the case here.  Accordingly, the Board concludes that service connection for the claimed psychiatric/mental disorder is not warranted.  



Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in August 2010, September 2010, January 2011, and March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to either claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The service treatment records contain no reference to either condition.  The Veteran's assertion that he was exposed to ionizing radiation is not accurate.  He was exposed to radar emissions, which is a form of non-ionizing radiation and is not identified as a radiation-risk activity.  As the presumptions applicable to the claimed source of radiation does not attach in this case, his exposure to radar emissions alone does not constitute an injury or disease in service.  Therefore, as element (2) is not substantiated, a VA medical opinion is not necessary.  Moreover, as there is no psychiatric diagnosis and as the Veteran's multiple myeloma is the basis for his psychiatric claim, a medical opinion is not necessary for that claim either.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for multiple myeloma is denied.

Service connection for an acquired psychiatric/mental disorder is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


